UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6427



HAYWARD LEON ROGERS,

                                           Petitioner - Appellant,

          versus


COLIE L. RUSHTON; HENRY MCMASTER, Attorney
General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:05-cv-01555-MBS)


Submitted: June 22, 2006                       Decided: July 3, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hayward Leon Rogers, Appellant Pro Se.     Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hayward Leon Rogers seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Rogers has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED




                               - 2 -